 Case: 4:20-cv-01023-HEA Doc. #: 24 Filed: 03/04/21 Page: 1 of 5 PageID #: 146




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

OCIE CARLISLE,                                 )
                                               )
                                               )      CASE NO. 4:20CV1023 HEA
                                               )
EMERSON ELECTRIC CO                            )
                                               )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the court on Defendant’s Motion to Stay, [Doc. No. 8].

Plaintiffs oppose the Motion. For the reasons set forth below, the Motion will be

granted.

      This is a putative class action case on behalf of all persons and entities who

purchase Defendant’s RIGID brand wet/dry vacuums for breach of express

warranty, breach of implied warranty, unjust enrichment, violations of consumer

protection laws in various states for subclasses of plaintiffs.

                               Facts and Background

      Plaintiffs allege defendant misled the public, including plaintiffs, into

purchasing or paying more for defendant’s product, the RIGID wet/dry vacuum,

that did not perform as expressly and impliedly marketed through a national and

uniform advertising campaign. The marketing was based on the stated wet/dry

vacuum’s “Peak HP.” Plaintiffs allege the vacuum cannot attain the advertised

horsepower in a standard, household electrical wall outlet.
 Case: 4:20-cv-01023-HEA Doc. #: 24 Filed: 03/04/21 Page: 2 of 5 PageID #: 147




      In 2012, Plaintiffs Jeff Hale, et al. filed several separate actions against

Emerson arising under the laws of five different states. Later in 2012, the Judicial

Panel for Multidistrict Litigation consolidated the cases under 28 U.S.C. § 1407

and transferred them to this Court for pretrial proceedings.

      The original plaintiffs sought to certify a nationwide class under the

Missouri Merchandising Practices Act (MMPA), based solely on the Missouri

location of Emerson’s headquarters.

      Plaintiffs in the multidistrict case sought certification under Missouri law, or

alternatively with subclasses for the different home states of the various plaintiffs.

This Court granted the Motion to Certify, finding Missouri law applied to the class.

Defendants appealed this certification. On November 1, 2019, the Eighth Circuit

Court of Appeals reversed the certification and remanded the matter.

      Plaintiffs in this case moved to amend their complaint to add 28 new

plaintiffs from 20 different states. The motion was denied, and the Plaintiffs

thereafter filed this action. Defendant now moves to stay the case pending the

resolution of the 2012 multidistrict case.

                                      Discussion

      “[D]istrict courts have the inherent authority to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases.”

Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016). It has been “long recognized that a


                                             2
 Case: 4:20-cv-01023-HEA Doc. #: 24 Filed: 03/04/21 Page: 3 of 5 PageID #: 148




district court possesses inherent powers that are ‘governed not by rule or statute but

by control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.’ ” Id. (quoting Link v. Wabash R.

Co., 370 U.S. 626, 630–31 (1962)).

      The power of a district court to stay an action pending on its docket is

“incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.” Landis v. North Am. Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153

(1936); see also Contracting Nw, Inc. v. City of Fredricksburg, 713 F.2d 382, 387

(8th Cir. 1983) (noting that district courts have “inherent power to grant [a] stay in

order to control its docket, conserve judicial resources, and provide for a just

determination of the cases pending before it.”); Lockyer v. Mirant Corp., 398 F.3d

1098, 1109 (9th Cir. 2005) (“A district court has discretionary power to stay

proceedings in its own court under Landis.”); Capitol Indem. Corp. v. Haverfield,

218 F.3d 872, 874 (8th Cir. 2000). In evaluating a potential stay, the Court must

“weigh competing interests and maintain an even balance.” Landis, 299 U.S. at

255, 57 S.Ct. 163.

      In determining whether a stay is appropriate under the circumstances, the

Court should consider three factors: “(1) potential prejudice to the nonmoving

party; (2) hardship and inequity to the moving party if the action is not stayed; and


                                           3
 Case: 4:20-cv-01023-HEA Doc. #: 24 Filed: 03/04/21 Page: 4 of 5 PageID #: 149




(3) the judicial resources that would be saved by avoiding duplicative litigation if

the cases are in fact consolidated.” Witherspoon v. Bayer Healthcare

Pharmaceuticals, Inc., 2013 WL 6069011, at *2 (E.D. Mo. Nov. 18, 2013)

(quoting Rivers, 980 F.Supp. at 1360).

      Defendant seeks the stay to allow the 9 year old multidistrict case to proceed

without having Plaintiffs seek to consolidate this case with the multidistrict case,

arguing that this tactic is an end run around the Court’s Order denying leave to

amend. Plaintiffs urge denial of the motion arguing that a stay does nothing for

Defendant except delay the eventual reckoning on the merits but denies Plaintiffs

an opportunity to coordinate discovery with the multidistrict case, since the

lawyers are the same.

      The Court agrees with Defendant that a stay is appropriate. Judicial

economy will be served in allowing the older case to proceed. The findings and

conclusions reached in the 2012 case may materially resolve this case. Plaintiffs

will not be prejudiced by entry of the stay. The case remains pending, however,

the issues in the original case can proceed without the need for delving further into

state laws. Any discovery obtained in the older case can be utilized in this case,

thereby reducing the amount of common discovery in this case and allowing the

parties to focus on the state laws in this case. This serves the judicial economy

factor as well. The hardship on Defendant if the stay is not entered is evident.


                                          4
 Case: 4:20-cv-01023-HEA Doc. #: 24 Filed: 03/04/21 Page: 5 of 5 PageID #: 150




Defendant fought and won to deny a nationwide class action based on Missouri.

Defendant should have the benefit of its win in this case without having to address

the twenty separate state laws that Plaintiffs are seeking to inject into the original

2012 multidistrict action.

                                     Conclusion

       Based upon the Court’s inherent power, the Court will exercise its discretion

and grant the stay.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Stay, [Doc. No.

8], is granted.

       IT IS FURTHER ORDERED that this matter is STAYED until the

resolution of 12md2382 HEA.

       Dated this 4th day of March, 2021.




                                  ________________________________
                                    HENRY EDWARD AUTREY
                                  UNITED STATES DISTRICT JUDGE




                                            5
